Case 1:20-cv-00445-JB-B Document 16 Filed 12/07/20 Page 1 of 1   PageID #: 80



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION


  RODERICK HICKS, #172188,              :

         Plaintiff,                     :

  vs.                                   :   CIVIL ACTION NO. 20-00445-
  JB-B

  MARY COOK, et al.,                    :

         Defendants.                    :

                                  ORDER

         After due and proper consideration of the issues raised,

  and there having been no objections filed, the recommendation

  of the Magistrate Judge made under 28 U.S.C. § 636(b)(l)(B)

  and dated November 16, 2020, is ADOPTED as the opinion of

  this Court.

         DONE this 7th day of December, 2020.



                                     /s/ JEFFREY U. BEAVERSTOCK
                                     UNITED STATES DISTRICT JUDGE
